Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 9-14, and 20 are withdrawn.	

Claim Rejections - 35 USC § 103(maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 16-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. US 2016/0059972 in view of Hooper US 2014/0075891.

Regarding claim 1, Nagata discloses a loading device for loading storage and transport trays for plastic receptacles, the loading device being configured to interact with a transport system for the trays that can be operated automatically and with a transferring device for plastic receptacles, which has a multi-gripper for a number of plastic receptacles that are arranged in a row (par 0045-0046), the loading device comprising: a stabilizing system (par 0046-0048) arranged in a loading station for trays (container C), which stabilizing system has a first support rack (guide 5) and a second support rack (guide 6), which are arranged essentially parallel to one another (fig.3) and configured to be at least partially inserted into a tray (C) that is to be loaded, wherein: the second support rack (6) is configured to be adjustable relative to the first support rack (5) from an adjacent first position into a second position with a predefinable distance (par 0054; step S7) between the first and second positions (positions seen as S1-S7 in figure 3; par 0048-0054), in order to open a first loading lane in a tray that is to be loaded (first loading lane interpreted as space that is allowed for product pouches to be place in the trays shown in S1 and S7), and the second support rack (6) is arranged such that after the first loading lane has been loaded with plastic receptacles, the second support rack is configured to be movable over the first loaded loading lane opposite to a transport direction (V) of a tray essentially into the first position of the first support rack (S4,S5,S6, of figure 3; par 0051-0053) wherein moving of the second support rack and the tray in a transport direction (V) of the tray will open a second loading lane that adjoins the first loading lane essentially by a predetermined distance in the first support rack, the first support rack (5) being configured to remain essentially stationary (the guide 5 can move vertically but is stationary in the horizontal direction), wherein the second loading lane is configured for approach by a multi-gripper (gripping hand 3) to load at least one second row of plastic receptacles (grips a pouch bundle 2 as seen in figure 1; par 0046), and wherein the second support rack (6) is configured as an anti-tipping device for a first row of plastic receptacles during the opening of the second loading lane (the guides create a gap or loading lane while stabilizing the pouch bundle 2 from tipping over while other bundles are fit into the container; par 0048-0049; figure 1).

    PNG
    media_image1.png
    280
    489
    media_image1.png
    Greyscale

Nagata discloses holding and separating bundles to prevent movement during packing, and further teaches conveying the packs, however fails to explicitly teach wherein the second support rack and tray are configured to be moved in the transport direction of the tray to open a second loading lane.
	However Hooper teaches packing restraining members of first and second assemblies 1 and 2, with finger members 3,5 and 132 (par 0084; figs 5a-5c), where each of the restraining members are independently controllable and are configured to hold or retrain the pouches in a specific position as well as move the tray/box forward to continuously packaged boxes (par 0024)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to have modified the guides 5 and 6 interpreted as racks taught by Nagata, with the function of the independently controllable restraining members as taught by Hooper to advance the next container in the series allowing restraining members to be employed for multiple functions including temporary depositing cavity for objects and advancing the empty and filled containers in the transport direction in order to reduce time during packaging (par 0024).

    PNG
    media_image2.png
    252
    379
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    224
    342
    media_image3.png
    Greyscale

Regarding claim 2, Nagata as modified by Hooper substantially teaches the device according to Claim 1, wherein the support racks (5,6) comprise: a lateral extension that runs transversally to the transport direction (V) in order to adjust distance, which extension is configured in such a way that a loading lane will be bounded by the two support racks and by side walls of a tray (container C) that extend in a direction of movement in order to adjust distance  (Nagata figure 1 shows the lateral separation between guide rack 5 and 6; and further in step S7 in par 0054 the second guide 6 is displaced away from the group of pouch bundles 2 by a predetermined interval that can hold another pouch bundle to be added to the container tray).
Regarding claim 3, Nagata as modified by Hooper substantially teaches the device according to Claim 1 wherein the second support rack (6) is configured as the anti-tipping device and is adjustable to open any loading lane, while the first support rack is essentially stationary during the loading of a tray (Nagata par 0053-0054; S1).
Regarding claim 4, Nagata as modified by Hooper substantially teaches the device according to Claim 1, wherein first and second support racks (5,6) in each case encompass a beam that runs essentially transversally and essentially horizontally to an adjustment direction of the at least one of the first and second support racks (as seen in figure 2 guides 6 and 5 are supported on a transverse beam that is connected to a horizontal adjustment), and comprise: rack teeth that project vertically therefrom in a direction of a tray bottom during operation (first and second guides 5 and 6 have teeth which mesh with each other; Nagata par 0046-0047).
Regarding claim 5, Nagata as modified by Hooper substantially teaches the device according to Claim 4, wherein the rack teeth of the first and second support racks are offset facing one another and are arranged to cover gaps between teeth, whereby in an assembled state, they establish a common support plane (first and second guides 5 and 6 have teeth which mesh with each other; Nagata par 0046-0047).
Regarding claim 6, Nagata as modified by Hooper substantially teaches the device according to Claim 1, wherein the first and second support racks are movable essentially vertically (guides 5, 6), and at least one of the first and second support racks is adjustable essentially horizontally and parallel to the other support rack (guides 5 and 6 are adjustable in a horizontal direction and are movable vertically into different step positions as seen in figure 3 and disclosed in Nagata par 0048-0054).
Regarding claim 7, Nagata as modified by Hooper substantially teaches the device according to Claim 4, wherein the rack teeth of the first and second support racks have a vertical length that is greater than a depth of a tray that is to be loaded (first and second guides 5 and 6 have teeth which mesh with each other and as seen in figure 1 extend above the container tray C being loaded having a vertical depth greater than the tray being loaded; Nagata par 0046-0047).
Regarding claim 8, Nagata as modified by Hooper substantially teaches the device according to Claim 1, in combination with a transport system (7) for the trays and a transferring device having a multi-gripper (hand 3) for plural plastic receptacles (pouch bundles 2), wherein the combination comprises: a computer controller for controlling a transport of trays, movement of the first and second support racks, and loading of trays by the transferring device and its multigripper (teaches a controlling drive interpreted as a computer controller for controlling movement of the guides; Nagata par 0009; 0014).
Regarding claim 16, Nagata as modified by Hooper substantially teaches the device according to Claim 2 wherein the second support rack is configured as the anti-tipping device and is adjustable to open any loading lane, while the first support rack is essentially stationary during the loading of a tray (guides 5 and 6 are adjustable in a horizontal direction and are movable vertically into different step positions as seen in figure 3 and disclosed in Nagata par 0048-0054).
Regarding claim 17, Nagata as modified by Hooper substantially teaches the device according to Claim 16, wherein first and second support racks in each case encompass a beam that runs essentially transversally and essentially horizontally to an adjustment direction of the at least one of the first and second support racks, and comprise: rack teeth that project vertically therefrom in a direction of a tray bottom during operation (first and second guides 5 and 6 have teeth which mesh with each other; Nagata par 0046-0047).
Regarding claim 18, Nagata as modified by Hooper substantially teaches the device according to Claim 17, wherein the first and second support racks are movable essentially vertically, and at least one of the first and second support racks is adjustable essentially horizontally and parallel to the other support rack (guides 5 and 6 are adjustable in a horizontal direction and are movable vertically into different step positions as seen in figure 3 and disclosed in Nagata par 0048-0054).

Claims 15 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. US 2016/0059972 in view of Hooper US 2014/0075891 in further view of Hirschek et al. US 6,688,839.

Regarding claim 15, Nagata as modified by Hooper substantially teaches the device according to Claim 1, but fails to explicitly teach wherein the plastic receptacles are configured as plastic bottles.
However Hirscheck teaches processing and packing plastic bottles by separating and gripping multi plastic bottles at once to be packed in individual trays (col.1 lines 35-60). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the type of container being packed such as plastic pouches, with that of plastic bottles, in order to efficiently pack different types of container sizes and shapes based on the need of the product being packaged (col.4 lines 25-60).
Regarding claim 19, Nagata as modified by Hooper substantially teaches the device in the combination according to Claim 8, comprising: at least one tray configured for transport and for loading of plastic containers by the multi-gripper (teaches a controlling drive interpreted as a computer controller for controlling movement of the guides and multi gripper hand 3; Nagata par 0009; 0014). But fails to teach that the containers are plastic bottles.
However Hirscheck teaches processing and packing plastic bottles by separating and gripping multi plastic bottles at once to be packed in individual trays (col.1 lines 35-60). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the type of container being packed such as plastic pouches, with that of plastic bottles, in order to efficiently pack different types of container sizes and shapes based on the need of the product being packaged (col.4 lines 25-60).

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. Applicant argues first that it would not have been obvious to modify the device of Nagata with the function of the hooper publication because the Nagata publication is configured in a dead end manner and the Hooper publication is a pass through configuration so they are not combinable.
However this argument is unpersuasive because, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Hooper teaches where each of the restraining members are independently controllable and are configured to hold or retrain the pouches in a specific position as well as move the tray/box forward to continuously packaged boxes (par 0024) and this teaching in combination with the restraining members already taught by Nagata would have led someone of ordinary skill in the art to combine the function to be able to have the restraining members have greater functionality with independent movement whether in a “dead end” or pass through configuration as argued in the response, further this is arguing limitations not in the claims, where the claims do not require either the dead end/ or pass though configuration, but require movement of the second support rack and the tray to move in the transport direction, these teachings as Nagata and Hooper  are combined teach the device as claimed with the ability for this configuration of a loading device for stabilizing rows of containers during the packaging and loading process. 
Second in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, and that the combination of Hooper would teach away from that of Nagata, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, someone of ordinary skill in the art to combine the function to be able to have the restraining members have greater functionality with independent movement whether in a “dead end” or pass through configuration which would not teach away from the proposed modification.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731